March 21, 2014 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, DC20549 Re:City National Rochdale Funds: Registration Statement on Form N-14 (File No. 333-191513) Ladies and Gentlemen: On behalf of our client, City National Rochdale Funds, a Delaware statutory trust (the “Trust”), we are filing Pre-Effective Amendment No. 3 to the Trust’s Registration Statement under the Securities Act of 1933, as amended, on Form N-14, including exhibits thereto.The Registration Statement relates to the proposed reorganization of the City National Rochdale Alternative Total Return Fund LLC, a Delaware Limited Liability Company, with and into the City National Rochdale Fixed Income Opportunities Fund, a series of the Trust. Please call the undersigned at (617) 951-8567 or with any comments or questions relating to the filing. Sincerely, /s/Paul Raymond Paul Raymond
